DETAILED ACTION
	Response to Amendment
 The amendment filed on 10/13/2022 has been entered and considered by Examiner. Claims 1 - 15 are presented for examination. Claims 7-9, 13 and 14 are withdrawn. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US Pub. US 20170317894 A1) in view of Kupinsky et al. (US Pub. 20120081557 A1).
	For claims 1, 10, and 15, Dao discloses a method of implementing an application rule for an application to be accessed by a User Equipment (UE) in a user session in a Service Based Architecture (SBA) domain in a 3GPP 5G core network of a telecommunications system, said SBA at least comprising a Policy Control Function (PCF) an Application Function (AF) a User Plane Function (UPF) and a Session Management Function (SMF) (Figs. 4B and 5A) [0093, 0102-103, 0064] said method comprising the steps of: 
	receiving, by said PCF, an application rule comprising 
	(i) an AF identifier (AF-ID) identifying said application rule (identifying service requirements and parameters associated with an AF. Note all digital components such as AF is inherently tied to a digital identifier/code) [0091, 0099, 0216], 
	(ii) an application identifier (App-ID) identifying said application (step 348, figure 6C) [0091, 0099, 0116, 0216]; and 
	(iii) at least one service requirement for servicing said application in said SBA domain (Figure 9, identifying application with the service requirements and parameters associated with an AF) [0091, 0099, 0116, 0129], 
	instructing, by said PCF, said SMF to execute said at least one service requirement to all present and future user sessions pertaining to said application (step 348, figure 6C; [0116, 0216]; (figure 9) [0129].  
	But Dao doesn’t explicitly teach wherein said application rule is different from existing Policy Charging and Control (PCC) rules and has higher precedence than existing per session PCC rules.
	However, Kupinsky discloses wherein said application rule is different from existing Policy Charging and Control (PCC) rules and has higher precedence than existing per session PCC rules (The rule with AF info take precedence over predefined PCC Rule)[0039];
Since, all are analogous arts addressing telecommunication rules use in a mobile system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Dao and Kupinsky to enhance charging protocol to better track usage information, thus, improving accuracy of billing transaction.

	Claim 10 differs from claim 1 only by the additional recitation of the following limitations, which is also taught by Dao as modified by KUPINSKY.
 Dao, as modified by KUPINSKY, further discloses a Policy Control Function (PCF) in a Service Based Architecture (SBA) domain in a 3GPP 5G core network of a telecommunications system, said SBA at least comprising an Application Function (AF) and a Session Management Function (SMF) said PCF being arranged to implement an application rule for an application to be accessed by a User Equipment (UE) in a user session in said SBA domain, said PCF (Figs. 4B and 5A) [0093, 0102-103]. All other identical limitations are rejected based on the same rationale as shown above. 

	Claim 15 differs from claim 1 only by the additional recitation of the following limitations, which is also taught by Dao as modified by KUPINSKY.
	 Dao, as modified by KUPINSKY, further discloses a computer program product, comprising a non-transitory computer readable storage medium [0215] storing instructions which, when executed on at least one processor, cause said at least one processor to carry out the method according to claim 1. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2 and 11, Dao, as modified by KUPINSKY, further discloses said SBA domain comprises a Unified Data Repository, UDR, said method further comprising the steps of: 
transmitting, by said PCF, said received application rule to said UDR, for storing in said UDR, and receiving, by said PCF, from said UDR, a message acknowledging storage of said application rule (step 348, figure 6C) [0116, 0091, 0216].  
	For claim 3, Dao, as modified by KUPINSKY, further discloses initiating a new Protocol Data Unit, PDU, session by said UE, further comprises the steps of: receiving, by said PCF, from said SMF, a request for retrieving at least one policy rule for said PDU session; retrieving, by said PCF, from said UDR, said at least one policy rule and at least one stored application rule for said PDU session, and providing, by said PCF, said retrieved at least one application rule to said SMF (step 348, figure 6C) [0116, 0091, 0216].  

	For claim 4, Dao, as modified by KUPINSKY, further discloses said application rule comprises at least one of: a specific Quality of Service, QoS, handling for user sessions pertaining to said application to be accessed by said UE, and/or a specific charging profile for user sessions pertaining to said application to be accessed by said UE (step 348, figure 6C) [0116, 0091, 0216].  

	For claim 5, Dao, as modified by KUPINSKY, further discloses said PCF receives said application rule from an Application Function, AF, of said application (step 348, figure 6C) [0116, 0091, 0216].  

	For claim 6, Dao, as modified by KUPINSKY, further discloses said PCF receives said application rule from an operator of said telecommunications system (step 348, figure 6C) [0116, 0091, 0216].  

	For claim 11, Dao, as modified by KUPINSKY, further discloses said SBA domain comprises a Unified Data Repository, UDR, said PCF further comprising transmit equipment arranged for transmitting a received application rule to said UDR, for storing in said UDR, and wherein said receive equipment is further arranged for receiving, by said PCF, from said UDR, a message acknowledging storage of said application rule (step 348, figure 6C) [0116, 0091, 0216].  

	For claim 12, Dao, as modified by KUPINSKY, further discloses said receive equipment is further arranged for receiving, from said SMF, a request to retrieve application rules for a Protocol Data Unit, PDU, session, said PCF further comprising: retrieve equipment, arranged for retrieving, from said UDR, stored application rules and application data for said PDU session, and provide equipment, arranged for providing said retrieved application rules to said SMF (step 348, figure 6C) [0116, 0091, 0216].  
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 
	With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… (i) an AF identifier (AF-ID) identifying said application rule…”, the Examiner asserts that Dao disclose identifying service requirements and parameters associated with an AF. Note all digital components such as AF is inherently tied to a digital identifier/code. 
“… the AF 144 may be operative to send QoE requirements to the application server 135 and/or the UE 24. The QoE requirements including, for instance, QoE parameters. For example, the QoE parameters of real-time video services, such as video conferencing, can consist of at least total erroneous time, where the packets of picture frames are not fully received, or the number of service interruptions where the frames cannot be decoded and displayed due to severe packet loss rates. …” [0099].
“… applications executed upon AS 135 may be referred to as Application Functions, or External Application Functions. The AF 144 monitors QoE/QoS and controls QoS parameter configuration in the UP 120 through the control plane interfaces 130.  …”  [0091].

With regards to the argument for the limitation “… (ii) an application identifier (App-ID) identifying said application …”, the Examiner asserts that Dao disclose identifying application with the service requirements and parameters associated with an AF. “… applications executed upon AS 135 may be referred to as Application Functions, or External Application Functions. The AF 144 monitors QoE/QoS and controls QoS parameter configuration in the UP 120 through the control plane interfaces 130.  …”  [0091]. “… the AF 144 may be operative to send QoE requirements to the application server 135 and/or the UE 24. The QoE requirements including, for instance, QoE parameters. For example, the QoE parameters of real-time video services, such as video conferencing, can consist of at least total erroneous time, where the packets of picture frames are not fully received, or the number of service interruptions where the frames cannot be decoded and displayed due to severe packet loss rates. …” [0099].

With regards to the argument for the limitation “… (iii) at least one service requirement for servicing said application in said SBA domain …”, the Examiner asserts that Dao disclose identifying application with the service requirements and parameters associated with an AF.
“… the AF 144 may be operative to send QoE requirements to the application server 135 and/or the UE 24. The QoE requirements including, for instance, QoE parameters. For example, the QoE parameters of real-time video services, such as video conferencing, can consist of at least total erroneous time, where the packets of picture frames are not fully received, or the number of service interruptions where the frames cannot be decoded and displayed due to severe packet loss rates. …” [0099].
	“At step 705 packets arrive at the CN-GW 205. At step 710, an application function of the CN-GW 205, inspects each packet to identify a service level (e.g., PDU session) and/or a flow-level (e.g., QoS flows of PDU session). It is understood that the application function here refers to a network function of the CN-GW 205. … QoS policy and end-to-end transport in AN-GW 210, based upon the identified service-level and flow-level. Step 740 may be performed by a CU in a RAN. …” [0129].

	With regards to the argument for the limitation “… wherein said application rule is different from existing Policy Charging and Control (PCC) rules and has higher precedence than existing per session PCC rules. …”, the Examiner asserts that Kupinsky discloses the rule with AF info take precedence over predefined PCC Rule [0039].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642